Beck, J.,
dissenting. — I. I am unable to concur in the arguments and conclusions announced in the preceding opinion of the court prepared by Mr. Justice Eothrock. The case is one of great importance, as the decision affects the interests of all the people of the State. This consideration has stimulated me in its careful examination with the purpose of j>reparing an extended discussion of the doctrines which, in my opinion, should control the decision of the important questions involved in the case. But I am unable, within the limited time which other judicial duties permit me to devote to the case, to carry out my purpose, and I am compelled to limit myself to a brief statement of the principles upon which I base my dissent to the opinion of the majority of the court.
II. It is shown by the record before us that the defendant received the grain shipped by plaintiffs for transportation to the city of Chicago. A contract was then entered *156into by the defendant for the carriage of'tbe grain from Ackley to Chicago. This contract was made in Ackley and is therefore subject to the laws of this State applicable thereto.
III. It is competent for the State to enact the statute in question, unless it should be found to be in conflict with the Constitution of the United States, ás a regulation of commerce.
The statute is not in conflict with the federal constitution for the following reasons:
IY. Conceding the statute has the effect to regulate commerce, it is enacted in the exercise of a power which is vested concurrently in the State and National governments. And as it is not in conflict with any law of the United States, and as Congress has not enacted any statute upon the subject, it cannot be regarded as an encroachment upon the authority of the general government. Until Congress assumes the exercise of its authority over the subject of the statute in question, the State is free to legislate upon it.
Y. In my opinion regulations of commerce which impose burdens and restrictions thereon, are only forbidden to thé State by the Constitution of the United States.
The states are free to enact all laws which will aid in securing the expeditious and cheap transportation of property used in the comnrerce of the country. Of this character áre statutes providing for the construction of the mediums of transportation of property, for its protection while in transit, and for the protection of the means of transportation used by common carriers. Enactments prescribing the duties and obligations of carriers are of the same character and class.
It must be remembered that railroads do not constitute commerce. They are means used by commerce. The corporations operating them are common carriers,' employed in the commerce of the country. Burdens, impediments and restrictions may be imposed upon commerce by these common carriers. This may be done by unnecessary delays and unreasonable and unjust charges for carrying goods, and the *157like. Statutes which remove burdens and restrictions im-i posed in this way upon commerce, which protect it from unjust exaction by common carriers, are not regulations of commerce within the contemplation of the Constitution of the United States. The statute of the State brought in question in this case is of this character. It was intended and it operated to protect and stimulate commerce by preventing oppression, and discriminating charges for the transportation of property used in the commerce of this country.
These conclusions, in my opinion, are based upon doctrines well established by decisions of the United States Supreme Court and of this court.